DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.

Claim Objections
At the following locations, please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
In claim 1, change “


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6, depending from claim 1, has a scope that was not present in the originally filed specification. Claim 6 requires “the fill material is formed on the S/D contact liner,” and the locations of the S/D contact liner are limited in claim 1. However, the specification does not disclose the fill material 902 on the contact liner 502. See Fig. 8, wherein material 602 is on the contact liner 502 on the top of the S/D regions, and Fig. 9, wherein the fill material 902 is only on the sides of S/D regions, and is not on/above or contacting the tops of 502. There is no reasonable interpretation of 902 being “on” (i.e. being either above, or physically contacting) 502. For these reasons, the limitation is not described in the originally filed specification and is thus ”new matter.” 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “S/D contacts formed on the S/D contact liner over the one or more S/D regions.”  The metes and bounds of the claimed limitation cannot be determined for the following reasons: it is unclear how many S/D contacts are required. The number of S/D regions is “one or more,” but the number of contacts must be plural according to the use of “contacts”.  However, if there is one S/D region, there is no corresponding disclosure of how to form plural contacts to the one S/D region. Thus, the mismatch in number of possible contacts with the number of possible S/D regions causes uncertainty as to how many contacts are required.
	Claims 2-20 depend from claim 1 and inherit its deficiencies without remedying them.

	Claim 6 recites the limitation “the fill material is formed on the S/D contact liner.” The metes and bounds of the claimed limitation cannot be determined for the following 

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
one or more S/D contacts formed on the S/D contact liner over the one or more S/D regions.”
The limitation “the fill material is formed on the S/D contact liner” will be interpreted as “the fill material is formed on or near to the S/D contact liner.”

The applicant is hereby notified that the examiner is treating claim 4 as a "product-by-process” claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and also see MPEP 2113).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. (See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) and also see MPEP 2113).
Claim 4 recites the limitation “The semiconductor device of claim 3, wherein the silicide layer around the one or more S/D regions is formed of the first material and of epitaxial material of the one or more S/D regions, after annealing.” The claim is made annealing of epitaxial material and the first material does not result in any distinctive structural characteristic other than a silicide containing the first material. For example, a silicide comprising the first material could be deposited, and still meet the same structural characteristics. Thus, the limitation will be interpreted as requiring “wherein the silicide layer around the one or more S/D regions is formed of the first material and of the material of the one or more S/D regions
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  (See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)).
Also note the use of 102/103 rejections for product-by-process claims has been approved by the courts.  (See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), and also see MPEP 2113).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-8, 10-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0131171 A1 (“Gwak”).
Gwak teaches:
 
    PNG
    media_image1.png
    346
    675
    media_image1.png
    Greyscale


1. A semiconductor device (see e.g. Fig. 27) comprising: 
a source or drain (S/D) contact liner 71 on one or more S/D regions (31, 33, 35), wherein an upper portion (e.g. the top surface and the portions of the S/D regions very near the top surface comprising portions of the sloping side surfaces of the S/D regions) of the one or more S/D regions comprises the S/D contact liner while a lower portion (the “lower portion” is reasonably interpreted in many ways, e.g. as the bottommost 

a silicide layer 67 formed around the upper portion and the lower portion of the one or more S/D regions, wherein the silicide layer is formed between the S/D contact liner and the one or more S/D regions, 

the silicide layer formed on the lower portion being in direct contact with a fill material 39 such that there is no intervening layer between the silicide layer on the lower portion and the fill material,

S/D contacts 72 formed on the S/D contact liner over the one or more S/D regions.  

2. The semiconductor device of claim 1, wherein the one or more S/D regions are formed over one or more fins (para 29).

3. The semiconductor device of claim 1, wherein the S/D contact liner includes a first material formed directly on the one or more S/D regions and a second material formed on the first material (para 80; “may contain Ti, TiN, Ta, TaN, or a combination thereof”).  



5. The semiconductor device of claim 1, wherein the fill material is formed on the one or more S/D regions (Fig. 27).  

6. The semiconductor device of claim 1, wherein the fill material is formed on the S/D contact liner (Fig. 27).  

7. The semiconductor device of claim 1, wherein the fill material is formed on the silicide layer (Fig. 27).  

8. The semiconductor device of claim 7, wherein the fill material is a dielectric material (para 27, 65).  

10. The semiconductor device of claim 7, wherein the fill material comprises nitride (para 65).  

11. The semiconductor device of claim 7, wherein the fill material comprises oxide (para 65).  



13. The semiconductor device of claim 1, wherein the silicide layer wraps around the one or more S/D regions (it covers not only the top surface but “wraps around” at least one sloping side surface of the S/D region).  

15. The semiconductor device of claim 1, wherein the one or more S/D regions comprise p-type dopants (para 64).  

16. The semiconductor device of claim 1, wherein the one or more S/D regions comprise n-type dopants (para 64).  

17. The semiconductor device of claim 1, wherein the S/D contacts comprise metal (para 80).  

18. The semiconductor device of claim 1, wherein the S/D contacts comprise tungsten (para 80).  

19. The semiconductor device of claim 1, wherein the S/D contacts comprise cobalt (para 80).  

72 may contain W, WN, Co, Ru, or a combination thereof”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwak in view of US 2011/0303972 A1 (“Saitoh”).
Gwak teaches claim 7, but not wherein the fill material comprises a strained dielectric material. Saitoh teaches wherein the fill material 38 comprises a strained dielectric material (para 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Saitoh to the invention of Gwak. The motivation to do so is that the combination produces the predictable results of straining the narrow portions of the fins, which can lead to improvements in device properties (para 50, 65).



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwak in view of US 2017/0352762 A1 (“Yang”).
Gwak teaches claim 1, but not wherein the silicide layer comprises titanium. Yang teaches wherein the silicide layer comprises titanium (para 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Yang, including the material of the silicide layer, to the invention of Gwak. The motivation to do so is that the combination produces the predictable results of using a material such as Co, Ni, Ti, W, Mo, or other refractory metals known to be capable of being formed in certain thicknesses that are capable of providing a low resistance interface between the source/drain regions and contacts (para 44).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 2016/0322304 A1 (“Kim”; see Fig. 4) and US 2016/0343825 A1 (“Bae”; see Fig. 17) could also have been used in the 102 rejections above as alternative documents that teach the claims. 
The Office notes that IBM has many documents teaching the same features as are claimed herein, which may require rejections that could be overcome by making the appropriate statements about Exemptions under 35 USC 102(b)(1) A-B and/or 102(b)(2) 
    PNG
    media_image2.png
    267
    376
    media_image2.png
    Greyscale

These documents include US 2018/0308952 A1, US 2018/0308951 A1, US 2019/0348519 A1, US 2020/0058758 A1, and US 20180082909 A1 amongst others, including some patents based on these. See the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Kevin Parendo/Primary Examiner, Art Unit 2819